— In a proceeding pursuant to CPLR article 78 to compel Richard P. Schmidt, president of the State University of New York at Stony Brook, to grant, produce and deliver to the petitioner a Baccalaureate Degree in Arts, the appeal is from a judgment of the Supreme Court, Kings County, dated August 20, 1979, which granted the petition and directed the appellant to approve, authorize and confer upon the petitioner the degree of Bachelor of Arts nunc pro tunc as of May, 1979. Judgment affirmed, with costs. Despite the statement in Special Term’s memorandum decision that this article 78 proceeding previously had been converted to a declaratory judgment action, the judgment actually rendered makes no declaration and grants mandamus-type relief. Special Term’s difficulty undoubtedly derived from the fact that petitioner improperly attached to her petition a previously dismissed complaint for declaratory relief in the United States District Court. Since an article 78 proceeding was the proper remedy, we now reconvert the matter to such a proceeding and affirm the grant of the requested relief. Petitioner is entitled to relief solely on the ground that the appellant failed to comply with a regulation of the Commissioner of Education. The university was required to make adequate provision "to record student progress toward the achievement of requirements, and to inform students periodically of their progress and remaining obligations” (see 8 NYCRR 52.2 [b] [4]). Since this regulation was not complied with in petitioner’s case and she completed 120 credits, she was entitled to receive her degree. Mollen, P. J., Damiani, Lazer and Margett, JJ., concur.